Citation Nr: 0730764	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  02-17 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by elevated liver function tests, to include as 
due to an undiagnosed illness.  

3.  Entitlement to service connection for a disability 
manifested by left knee pain, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by shortness of breath, to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by insomnia, night sweats, and fatigue, to include 
as due to an undiagnosed illness.

6.  Entitlement to service connection for arthralgias, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for a disability 
manifested by feelings of paralysis, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1989 to June 
1993.  The 
record indicates that the veteran served in the Southwest 
Asia theater of operations during the Persian Gulf War from 
December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The case was remanded back to the RO in 
October 2004 for further development.  Following completion 
of the development, the RO continued to deny the claimed 
benefits and the case has now been returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  The 
PTSD stressors alleged by the veteran, consisting primarily 
of witnessing unpleasant sights and driving through mine 
fields, are not verified.   

2.  The veteran has a current diagnosis of hepatic steatosis 
due to obesity.  There is no evidence of hepatic steatosis  
in service and no competent medical evidence of a nexus 
between hepatic steatosis and the veteran's period of active 
service.    

3.  The veteran has a current diagnosis of mild degenerative 
changes in the left knee.  There is no evidence of 
degenerative changes of the left knee in service and no 
competent medical evidence of a nexus between the 
degenerative changes and the veteran's period of active 
service.    

4.  There is no objective evidence of a disability manifested 
by shortness of breath on physical examination or pulmonary 
function testing.  There is no current diagnosis of 
respiratory disorder.   

5.  There is no objective evidence of a disability manifested 
by insomnia, night sweats, and fatigue on physical 
examination.

6.  There is no objective evidence of arthralgias on physical 
examination. 

7.  There is no objective evidence of a disability manifested 
by feelings of paralysis on physical examination.  There is 
no current diagnosis of neurological disorder.   


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  

2.  Service connection for a disability manifested by 
elevated liver function tests, to include as due to an 
undiagnosed illness, is not established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Service connection for a disability manifested by left 
knee pain, to include as due to an undiagnosed illness, is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

4.  Service connection for a disability manifested by 
shortness of breath, to include as due to an undiagnosed 
illness, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

5.  Service connection for a disability manifested by 
insomnia, night sweats, and fatigue, to include as due to an 
undiagnosed illness, is not established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

6.  Service connection for arthralgias, to include as due to 
an undiagnosed illness, is not established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

7.  Service connection for a disability manifested by 
feelings of paralysis, to include as due to an undiagnosed 
illness, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 C.F.R. § 
3.307(a)(3); see also 38 C.F.R. § 3.309(a) (listing 
applicable chronic diseases, including arthritis).  

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness that became manifest during 
active duty in the Southwest Asia theater of operations or 
became manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117 (West 2002).  

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  38 
C.F.R. § 3.317(a)(1); see also 38 U.S.C. § 1117 (providing 
compensation for a medically unexplained chronic multisymptom 
illness defined by a cluster of signs or symptoms, i.e., 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, and any illness determined by regulation to warrant 
presumptive service connection).  The disability must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory test.  38 C.F.R. § 
3.317(a)(1)(i) and (ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  A disability is considered "chronic" 
if it has existed for six months or more or if the disability 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  38 C.F.R. § 3.317(a)(3).  Signs or 
symptoms which may be manifestations of an undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the upper or lower 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 U.S.C.A. § 
3.317(b); see also 38 U.S.C. § 1117(g).  

Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2006.  38 C.F.R. § 3.317(a)(1)(i) and (ii).

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Disability Manifested by Elevated Liver Function Tests,
to Include as Due to an Undiagnosed Illness

Initially, the Board finds that the preponderance of the 
evidence is against service connection for a disability 
manifested by elevated liver function tests.  38 U.S.C.A. § 
5107(b).  The record reveals that he veteran has had elevated 
liver tests since the mid-1990s.  However, review of the 
record reveals a current diagnosis of hepatic steatosis.  
Because this is a known clinical diagnoses, the claim may not 
be considered as an undiagnosed illness.  38 C.F.R. § 
3.317(a)(1)(i) and (ii).  

Service connection is still not in order when considering the 
claim on a direct basis.  38 C.F.R. § 3.303(a).  There is no 
evidence of hepatic steatosis in service for purposes of 
establishing service connection on the basis of chronicity in 
service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  There is 
no competent medical evidence of record that associates the 
hepatic steatosis with service.  To the contrary, the report 
of the December 2004 VA medial examiner opines that the 
veteran's obesity is the most likely cause of his hepatic 
steatosis.  Lacking competent evidence of a nexus between 
service and hepatic steatosis or obesity, service connection 
is not in order.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).      

Disability Manifested by Left Knee Pain,
to Include as Due to an Undiagnosed Illness

Similarly, the Board finds that the preponderance of the 
evidence is against service connection for a disability 
manifested by left knee pain.  38 U.S.C.A. § 5107(b).  Review 
of the record reveals a current diagnosis of mild arthritic 
changes in both knees.  An X-ray taken in June 2001 revealed 
mild degenerative changes in both knees, with narrowing of 
the medial joint space.  An X-ray taken in December 2004 
revealed intercondylar eminent spurring along with posterior 
patellar spurring and superior anterior patellar spurring 
suggesting enthesopathy.  Because this is a known clinical 
diagnoses, the claim may not be considered as an undiagnosed 
illness.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  

Service connection is still not in order when considering the 
claim on a direct basis.  38 C.F.R. § 3.303(a).  There is no 
evidence of a chronic left knee condition in service for 
purposes of establishing service connection on the basis of 
chronicity in service or continuity of symptomatology 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  In his April 1993 report of medical history at 
separation from service, the veteran indicated that he never 
had painful or swollen joints.  The veteran's April 1993 
report of medical examination at separation indicated that 
his lower extremities were normal.  

Finally, there is no competent medical evidence of record 
that associates the veteran's arthritic changes in his left 
knee with service.  Lacking competent evidence of a nexus 
between service and degenerative arthritic changes, service 
connection is not in order.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).      

Disability Manifested by Shortness of Breath,
to Include as Due to an Undiagnosed Illness

The Board finds that service connection is not in order for a 
disability manifested by shortness of breath.  Despite the 
veteran's subjective complaints of shortness of breath, there 
is no objective evidence of any chronic disability.  Physical 
examinations and pulmonary function tests (PFTs) are normal.  
Thus, there are no objective signs or symptoms of undiagnosed 
illness with respect to the alleged respiratory disorder.  38 
C.F.R. § 3.317(a)(1).  With respect to possible direct 
service connection, the Board emphasizes that a lack of a 
diagnosis of a current disability is fatal to the claim.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  An 
April 1993 radiologic report showed the veteran's lung fields 
to be clear with no evidence of active pulmonary disease.  A 
chest X-ray taken in January 1998 revealed no evidence of 
acute abnormality or underlying chronic process.  In December 
2004, the VA examiner opined that the normal clinical 
examination, normal X-ray findings, and normal pulmonary 
function findings provided insufficient evidence to warrant a 
diagnosis of any acute or chronic medical condition involving 
the veteran's complaints of shortness of breath.  

Disability Manifested by Insomnia, Night Sweats, and Fatigue,
to Include as Due to an Undiagnosed Illness

The Board finds that service connection is not in order for 
insomnia, night sweats, and fatigue.  The veteran reports 
suffering from daily episodes of fatigue since 1992 as well 
as insomnia and night sweats as the result of nightmares.  
Despite the veteran's subjective complaints of insomnia, 
night sweats, and fatigue, there is no objective evidence of 
any chronic disability.  The December 2004 VA examiner opined 
that there is insufficient evidence to warrant a diagnosis of 
any acute or chronic medical condition associated with the 
veteran's fatigue and night sweats.  The December 2004 VA 
psychiatric examination report diagnosed the veteran with 
parasomnia, not otherwise specified, and attributed his 
alleged sleep difficulty to his non-service connected mood 
and anxiety disorders or diabetes.  The December 2004 VA 
psychiatric examiner could not find any objective indications 
of organic pathology to account for his insomnia, night 
sweats, and fatigue.  Thus, there are no objective signs or 
symptoms of undiagnosed illness with respect to insomnia, 
night sweats, and fatigue.  38 C.F.R. § 3.317(a)(1).  

Service connection is still not in order when considering the 
claim on a direct basis.  38 C.F.R. § 3.303(a).  There is no 
evidence of these conditions in service for purposes of 
establishing service connection on the basis of chronicity in 
service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
Furthermore, there is no competent medical evidence of record 
that associates insomnia, night sweats, or fatigue with 
service.  Lacking competent evidence of a nexus between 
service and these alleged conditions, service connection is 
not in order.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).      

Arthralgias, to Include as Due to an Undiagnosed Illness

The Board finds that service connection is not in order for 
arthralgias.  Despite the veteran's subjective complaints of 
bilateral knee and elbow pain and swelling, there is no 
objective evidence of any chronic disability involving the 
veteran's elbows.  A December 2004 X-ray revealed no joint 
effusion, no osteophytosis, no loose bodies, and normal joint 
spaces.  The December 2004 VA examiner found no evidence of 
warmth, swelling, or erythema in any of the veteran's joints.  
The radiologist's impression was that the veteran's elbows 
were normal.  Thus, there are no objective signs or symptoms 
of undiagnosed illness with respect to the alleged 
arthralgias of the elbows.  38 C.F.R. § 3.317(a)(1).  Because 
the veteran has a known clinical diagnoses of mild 
degenerative arthritis of the bilateral knees, the claim for 
arthralgias of the knee joints may not be considered as an 
undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(i) and (ii).    
With respect to possible direct service connection for 
arthralgias of the knees, as discussed previously, the 
veteran has been diagnosed with bilateral degenerative 
arthritis of the knees with a partial ACL tear in the right 
knee, but there is no nexus evidence linking these diagnosed 
conditions to the veteran's period of active service.  With 
respect to direct service connection for arthralgias of the 
elbows, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).    Therefore, entitlement to service 
connection for arthralgias must be denied.  

Disability Manifested by Feelings of Paralysis,
to Include as Due to an Undiagnosed Illness

The Board finds that service connection is not in order for a 
disability manifested by feelings of paralysis.  Despite the 
veteran's subjective complaints of feeling unable to move at 
times, especially at night, there is no objective evidence of 
any chronic disability.  The veteran was afforded a VA 
neurological examination in June 1999 in which the examiner 
found the veteran's mental status examination to be intact, 
his cranial nerves II through XII to be intact, and his 
sensory examination to be intact to all modalities.  The 
December 2004 VA examiner opined that the normal laboratory 
evaluation and normal clinical examination provided 
insufficient evidence to warrant a diagnosis of any acute of 
chronic medical condition.  Furthermore, the December 2004 VA 
psychiatric examiner could not find any objective indications 
of organic pathology to account for the veteran's "feelings 
of paralysis."   Thus, there are no objective signs or 
symptoms of undiagnosed illness with respect to the alleged 
disability manifested by feelings of paralysis.  38 C.F.R. § 
3.317(a)(1).  With respect to possible direct service 
connection, the Board emphasizes that a lack of a diagnosis 
of a current disability is fatal to the claim.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.


Post-Traumatic Stress Disorder (PTSD)

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).  If VA determines either 
that the veteran did not engage in combat with the enemy or 
that the veteran did engage in combat, but that the alleged 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible supporting evidence that corroborates the veteran's 
testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 
147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see 
also Gaines v. West, 11 Vet. App. 353 (1998) (specific 
finding required as to whether the veteran engaged in combat 
with the enemy).  

In this case, the veteran has a current diagnosis of PTSD.  
Accordingly the question for resolution is whether the 
veteran's alleged in-service stressors are verified so as to 
support the diagnosis of PTSD.    

Initially, although the veteran served in a combat zone, the 
Board finds that he did not engage in combat with the enemy.  
The veteran served with Bravo Company, 20th Engineer 
Battalion, where his occupational specialty was a heavy-wheel 
vehicle mechanic.  The Board notes that the evidence of 
record does not support a finding that he engaged in combat 
with the enemy, but rather it appears that the veteran was in 
a combat zone.  38 U.S.C.A. § 1154(b); VAOPGCPREC 12-99 
(explaining that the term "engaged in combat" does not apply 
to service in a 


"combat zone").  As the veteran is not shown to have engaged 
in combat, his assertions of service stressors are not 
sufficient to establish their occurrence.  Therefore, the 
record must contain credible evidence that corroborates the 
veteran's statements about the occurrence of these alleged 
stressors.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; 
Moreau, 9 Vet. App. at 395.   

The veteran primarily alleges entitlement to service 
connection based on incidents witnessed following Desert 
Storm.  The veteran generally describes seeing blown-up 
vehicles and bodies, seeing children dying of hunger, and 
riding through explosive mine fields.  Reviewing the evidence 
of record, the Board finds that the veteran's alleged in-
service stressors are not verified, such that service 
connection for PTSD cannot be established.  The record 
contains only the veteran's statements as to the occurrence 
of these stressors, either through his own direct statement 
or as related through VA social workers and psychiatrists as 
history provided in the course of treatment.  Because of the 
nature of the alleged stressors, the veteran's statements 
alone are insufficient to verify their occurrence.  38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. 
at 395.  The Board acknowledges that the June 1999 VA mental 
disorders examiner relates that the veteran has difficulty 
coping with traumatic episodes from the Gulf War Crisis.  
However, such after-the-fact medical nexus evidence cannot 
also be the sole evidence corroborating the occurrence of the 
claimed stressor.  Cohen, 10 Vet. App. at 145; Moreau, 9 Vet. 
App. at 396; see, e.g., Swann v. Brown, 5 Vet. App. 229 
(1993) (a medical opinion that relies on history as related 
by the veteran is no more probative than the facts alleged by 
the veteran).  

The Board emphasizes that the veteran has not provided 
stressor information that is capable of verification through 
standard means, i.e., research of unit records, disciplinary 
or court-marital records, etc.  In its November 2004 letter, 
the RO explained that the veteran should provide specific 
details, to include names, dates, and circumstances, for all 
claimed stressors.  The veteran has not submitted any 
additional information or identified other sources of 
information to corroborate his account of the described in-
service stressors.  

VA regulations, as well as applicable case law, specifically 
require independent verification of stressors not related to 
combat. 38 C.F.R. § 3.304(f); Cohen, Moreau, supra.  Absent 
verification of the alleged in-service stressors, the Board 
finds that the preponderance of the evidence is against 
service connection for PTSD is denied  38 U.S.C.A. § 5107(b).     


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
May 2001 and November 2004, as well as in the September 2002 
statement of the case and November 2005 supplemental 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the September 2002 
statement of the case and November 2005 supplemental 
statement of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the April 2002 rating decision, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
informed to send any evidence in his possession which he felt 
would support his claim by correspondence dated November 
2004.  Accordingly, the Board finds that the RO has provided 
all required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements 


include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, although the veteran was not 
explicitly notified about disability ratings and effective 
dates as they pertain to his claim, these issues are rendered 
moot by the fact that the Board has decided that entitlement 
to service connection is not warranted for any of the 
veteran's claims.  The Board further finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records, and multiple 
VA examinations.  See 38 U.S.C.A. § 5103A(d).  In addition, 
the veteran provided lay evidence in the form of his own 
written statements.  In May 2001, the veteran indicated he 
had no additional evidence to support his claims.  As there 
is no indication of outstanding evidence, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.




ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.

Service connection for a disability manifested by elevated 
liver function tests, to include as due to an undiagnosed 
illness, is denied.

Service connection for a disability manifested by left knee 
pain, to include as due to an undiagnosed illness, is denied.

Service connection for a disability manifested by shortness 
of breath, to include as due to an undiagnosed illness, is 
denied.

Service connection for a disability manifested by insomnia, 
night sweats, and fatigue, to include as due to an 
undiagnosed illness, is denied.

Service connection for arthralgias, to include as due to an 
undiagnosed illness, is denied.

Service connection for a disability manifested by feelings of 
paralysis, to include as due to an undiagnosed illness, is 
denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


